[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           March 14, 2006
                             No. 05-13608
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                   D. C. Docket No. 05-00674-CV-H-S

SANDRA JOHNSON GARDNER,


                                                           Plaintiff-Appellant,

                                  versus

JIMMY A. BELL,
Attorney,
EVERALD F. THOMPSON,
Attorney,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                             (March 14, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Sandra Johnson Gardner appeals the judgment on the pleadings against her

claim of legal malpractice and argues the district court erroneously determined her

claim was time-barred under the Alabama Legal Services Liability Act. See Ala.

Code § 6-5-574(a). We affirm.

      Jimmy A. Bell and Everald F. Thompson are attorneys who represented

Gardner in a putative class action suit against the Department of Veteran Affairs.

Gardner alleged that Bell and Thompson failed to respond timely to a request for

admissions the Department served on Gardner that was due on June 4, 2002. The

Department refused a request by Bell and Thompson to extend the time to respond

and filed a notice of default of discovery obligation. On September 30, 2002, Bell

and Thompson allegedly facilitated a fraud on the court by enlisting a plaintiff to

forge the signature of a judge on a motion to extend discovery. On January 3,

2003, the district court granted summary judgment for the Department on the basis

of the discovery default and attempted fraud.

      On January 7, 2005, Gardner, a resident of Alabama, filed suit against Bell

and Thompson in the Circuit Court of Jefferson County, Alabama, and sought

$10,000,000 in damages for legal malpractice. Bell and Thompson, both residents

of Maryland, removed the action to federal court and moved for judgment on the



                                          2
pleadings on the ground that Gardner’s claim was time-barred under the Alabama

Legal Services Liability Act. See Ala. Code § 6-5-574(a). The district court

granted judgment on the pleadings because Gardner’s claim was time-barred.

      Gardner appeals pro se and argues the district court erroneously concluded

that Gardner’s claim of legal malpractice was time-barred and ignored evidence

she offered with her pleadings. We liberally construe Gardner’s arguments in

deference to her pro se status. See McBride v. Sharpe, 25 F.3d 962, 971 (11th Cir.

1994). “We review a judgment on the pleadings de novo. . . . [and] accept the

facts alleged in the complaint as true and view them in the light most favorable to

the nonmoving party.” Cannon v. City of West Palm Beach, 250 F.3d 1299, 1301

(11th Cir. 2001) (internal citations omitted). “Judgment on the pleadings is

appropriate where there are no material facts in dispute and the moving party is

entitled to judgment as a matter of law.” Id.

      The district court correctly concluded that Gardner’s claim of legal

malpractice was time-barred. Under the Alabama Legal Services Liability Act,

claims of legal malpractice “must be commenced within two years after the act or

omission or failure giving rise to the claim, and not afterwards.” Ala. Code §

6-5-574(a); see Dennis v. Northcutt, 887 So. 2d 219, 220 (Ala. 2004). The

Liability Act includes a savings clause that provides, “[I]f the cause of action is not



                                           3
discovered and could not reasonably have been discovered within such period, then

the action may be commenced within six months from the date of such discovery

or the date of discovery of facts which would reasonably lead to such discovery,

whichever is earlier.” Ala. Code § 6-5-574(a); see Dennis, 887 So. 2d at 220.

      Although the district court considered Alabama law unsettled regarding

whether to use an “occurrence rule” or “damage rule” to calculate the period of

limitations, Gardner’s claims are time-barred under either rule. The alleged

malpractice “occurred” either on June 4, 2002, when Bell and Thompson allegedly

failed to respond timely to the request for admissions, or on September 30, 2002,

when Bell and Thompson allegedly facilitated a fraud on the court. Gardner was

“damaged” on January 3, 2003, the date the district court granted summary

judgment for the Department on the basis of the alleged malpractice. Gardner filed

suit on January 7, 2005, more than two years after even the latest of those dates.

The savings clause likewise is inapplicable because Gardner reasonably could have

known of either the alleged “occurrences” of legal malpractice or the “damage”

caused by the alleged malpractice within two years.

      AFFIRMED.




                                          4